DETAILED ACTION  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-13, 17-22 and 24-27 are currently pending. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/2020 has been entered. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/28/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Status of Claims
 As indicated in the Office Action of 10/17/2019, claim 19 was withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species of patient population, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 09/10/2019.
Applicant's arguments, filed 12/28/2020 have been fully considered. In view of Applicant’s arguments the pending 35 USC 103 rejections of record have been are hereby withdrawn as Hainsworth (Target Oncology Vol. 11, pages 643-653 published online 05/07/2016) does not qualify as prior art Applicant claims priority to US Provisional Application 62319857 filed 04/08/2016). Said rejection is withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set of rejections and objections presently being applied to the instant application. 
 
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10, 20-22, 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Motzer (J. Clin. Oncology Vol. 33 pages 1430-1437 published 2014), D’Alterio (Cell Cycle Vol. 9 page 4492-4500 (2010), O’Boyle (British Journal of Cancer Vol. 108 pages 1634-1640. Published 2013), Reagan-Shaw et al (FASEBJ Vol. 22 pages 659-661. Published 2007) and Fearon (US2015/0352208 published 12/10/2015).
 Motzer teaches treatment of metastatic renal cell carcinoma (mRCC) in patients who were previously treated with chemotherapy comprising administering doses of the immune checkpoint inhibitor, anti-PD-1 antibody nivolumab in doses of 2 mg/kg to 10 mg/kg (abstract, page 1431, right col, page 1436 right col). Motzer teaches that said doses of nivolumab were safe and effective at treating renal carcinoma and that said doses increased overall survival of patients (page 1434, Figure 2B, Figure 3, page 1436, right col.). Motzer further suggests combination therapeutic regimens comprising nivolumab for treating metastatic renal cell carcinoma (page 1436 right col.). 
However, Motzer does not specifically teach combining the elected CXCR4 antagonist X4P-001 to the nivolumab regimen for treating metastatic renal cell carcinoma. 
D’Alterio (Cell Cycle Vol. 9 pate 4492-4500 (2010) teaches that the CXCR4 receptor is involved in the metastatic process of renal cell carcinoma and is a predictor of worse prognosis in renal cell carcinoma (page 4495 right col., page 4496 left col., Table 5). D’Alterio teaches targeting CXCR4 in mRCC, wherein administration of the CXCR4 antagonist AMD3100 effectively inhibits metastatic growth of SN12C, A498 and CAKI-1 renal cell carcinoma (page 4494 right col., Figure 1C).  
However, O’Boyle teaches that the CXCR4 antagonist AMD3100 is unsuitable for the use in human trials due to a poor pharmacokinetic profile and suggest the use of the claimed AMD11070 (page 1637 right col.).  

    PNG
    media_image1.png
    572
    827
    media_image1.png
    Greyscale

 As evidenced by CAS REGISTRY DATABASE shown above, AMD11070 of O’Boyle is the claimed X4P-001 (page 1-2).
O’Boyle teaches that AMD11070 is an orally bioavailable antagonist of CXCR4 and able to achieve plasma concentrations of 6.6 M, which is an effective dose at inhibiting metastatic activity and is a non-toxic dose in patients (page 1638, Figures 4-6). O’Boyle teaches that the data suggests that AMD11070 will possess anti-metastatic therapeutic efficacy in patients and suggests its use to inhibit metastatic potential in other solid neoplasms that highly express CXCR4 (page 1639 left col.). 
Fearon claims the method of treating cancer in a subject comprising administering the elected AMD-11070 in combination with an immune checkpoint 
Regarding claim 3, Fearon teaches sequential administration of the anti-cancer compound (anti-PD therapy) and the aforementioned CXCR4 antagonist. Said sequential administration embodies multiple doses of the anti-cancer compound prior to the administration of the CXCR4 antagonist, which reads on the limitation of claim 3 ([0141], [0143], claims 45, 56). Fearon also teaches multiple doses of the immune checkpoint inhibitor are administered in combination with the CXCR4 antagonist (AMD-11070), and that said anti-cancer PD-1 antagonist is may continue for sustained periods of time after administration of the CXCR4 antagonist AMD-11070, which reads on the limitation of claim 5 ([0141], [0143], claims 45 and 56). 
Fearon teaches that suitable doses of the active agents include from 100 g/kg to 250 mg/kg ([0136]). As the average weight of a human is 60 kg (Reagan-Shaw et al FASEBJ Vol. 22 pages 659-661. Published 2007), the dosing information of Fearon corresponds to 6 mg-15,000 mg which overlaps with the claimed amount of anti-PD-1 immune checkpoint inhibitor and AMD-11070 found within the instant specification and claims 21, 24-26 ([0026]). Applicant is reminded of MPEP 2144.05 wherein “[I]n the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding the limitation of claims 6-8, Fearon teaches the method of measuring the circulating CD8+ T cells in the cancer patient via tissue biopsy and blood biopsy. Fearon teaches that said combination of immune checkpoint inhibitor and CXCR4 antagonist allows cancer cells to recruit CD8+ T cells in order to help restore immunological control over tumor growth and eliminate the cancer cells ([0086-0088], [0091], [ 0105-106], [0116] [0179], [0186], Figure 2). 
Regarding claim 9, both O’Boyle and Fearon teaches that the aforementioned CXCR4 inhibitor AMD-11070 is administered orally. Fearon also teaches that multiple administrations of said CXCR4 inhibitor per day are embodied in the therapeutic regimen ([0138-0139], [0142], [0144]).   
Regarding the limitation of claims 10 and 22 Fearon teaches that the combination of AMD-11070 to the immune checkpoint inhibitor results in a synergism on inhibiting neoplastic growth ([0024], claims 45-47). 
Regarding the limitation of claims 20-21, the prior art of Motzer and Fearon teach treating metastatic renal cell carcinoma patients with the immune checkpoint inhibitor nivolumab who were previously treated with anti-angiogenic therapy (Motzer: page 1431, right col.)
Accordingly, one of ordinary skill in the art would have found it prima facie obvious to select the CXCR4 antagonist AMD11070 and combine it to a regimen comprising the anti-PD-L1 checkpoint inhibitor nivolumab to effectively treat metastatic renal cell carcinoma in a subject, arriving at the instantly claimed with a reasonable 
Lastly, regarding the dosage and dosing cycle of nivolumab in the treatment regimen wherein nivolumab is administered in a dose of 3 mg/kg via a 60 min infusion every two weeks (claims 25 and 27), the optimum dosing amount and frequency of administration of nivolumab to the mRCC patient would have been a matter well within the insight of one of ordinary skill in the art. Such a determination would have been made in accordance with a variety of factors, such as the route of administration, pharmacological considerations, such as activity, efficacy, pharmacokinetics and toxicology profiles of the combined regimen, as well as the age, weight, sex, diet and severity of the medical condition of the patient. Thus, the dosing amount and frequency of administration regimen that would have been employed would have varied widely and, in the absence of evidence to the contrary, the current claimed specific administration regimen is not seen to be inconsistent with one that would have been determined by the skilled artisan. As disclosed in Motzer, a therapeutic window of nivolumab was identified between 2-10 mg/kg, via a 60 min infusion, a range in which the claimed 3 mg/kg dose lies within (page 1431 left col., page 1434 left col. and Figure 1), Furthermore, absent and evidence demonstrating a patentable difference between the compositions administered and the criticality of the claimed frequency and dosing cycles, the determination of the optimum or workable frequency of administration given the guidance of the prior art would have been generally prima facie obvious to the skilled artisan. Please see MPEP 2144.05 [R-2](II)(A) and In re Aller
 
Applicant traverses the rejection of record. Applicant argues that the combined prior art does not provide a reasonable expectation of success in treating metastatic renal cell carcinoma using the claimed nivolumab and CXCR4 antagonist X4P-001. Applicant argues a reasonable expectation of success cannot be maintained as no data has been provided to validate the claimed combination of X4P-001 and nivolumab at treating any cancer in any patient. Applicant argues that the prior art does not predict that the combination of X4P-001 with nivolumab would have been more effective than nivolumab alone. Applicant opines that the results in O’Boyle dissuade the skilled artisan from selecting the claimed X4P-001 and combine it with nivolumab, as the metastatic inhibition data is in-vitro, for an alternative cancer (melanoma) and not validated in a human trial. Applicant also continues to argue that a prima facie case of obviousness cannot be maintained as the fact patterns of Osi Pharmaceuticals v. Apotex or Novartis v. Westward are sufficient to overcome the obviousness rejection above. Applicant further argues that the stabilizing disease and partial response to mRCC patients resistant to nivolumab in Exhibit D of the response are not predictable based on the combination of the prior art. Applicant also asserts that the combination of X4P-001 alters the tumor microenvironment in patients with metastatic renal cell carcinoma, resulting in a 4-fold increase in CD8+ T-cells compared to control, which improves the efficacy of the immune-checkpoint inhibiting anti-PD1 nivolumab. Applicant asserts that said features of an increase of CD8+ T-cells in the tumor microenvironment afforded by the claimed combination was not taught in the prior art and that superiority of a property shared with the prior art is sufficient to overcome a prima facie case. 
  
 Response to Arguments
Applicant’s arguments filed 12/28/2020 are acknowledged and have been carefully considered.  In regards to Applicant’s contention that the fact patterns of Osi Pharmaceuticals v. Apotex or Novartis v. Westward are sufficient to overcome the prima facie case of obviousness established above, the examiner does not agree. The fact pattern of Osi vs Apotex (Fed. Circ. 2019) in which the court overturned the obviousness of treating non-small cell lung cancer with erlotinib, does not mirror the fact pattern of the instant case. The fact pattern of Osi vs Apotex is directed to the unpredictability of treating one distinct neoplastic disorder (non-small cell lung cancer) with a distinct specie of chemotherapeutic (erlotinib, an EGFR inhibitor). Meanwhile, the elected invention is directed to the treatment of an alternative neoplastic disorder, metastatic renal cell carcinoma comprising a distinct combination of nivolumab and the CXCR4 antagonist AMD-11070. Erlotinib, as disclosed in Osi vs Apotex shares neither a structural nor functional similarities with the instantly claimed CXCR4 antagonist AMD-11070, nor the immune checkpoint inhibiting monoclonal antibody nivolumab. Erlotinib is an art-recognized EGFR inhibitor. The Court stated that a reasonable expectation of success could not have been predicted by the administration of erlotinib to a non-small cell lung cancer patient that even though EGFR was identified, including non-small cell lung cancer as a drug target, the in-vitro effectiveness of a drug in inhibiting EGFR turned out to be a poor proxy for how effective that drug actually was in treating cancer 
Next, the fact pattern of Osi v. Apotex does not mirror the instant case as in Osi v. Apotex, there was no direct evidence that erlotinib was effective at treating non-small cell lung cancer. OSI 10-K disclosure of a phase (I) safety and tolerability data discloses no data regarding erlotinib’s effect on NSCLC, nor did the other prior art disclosed in the case. That is not the case with the instantly claimed. Motzer provides clinical data validating nivolumab as effective at treating human patients with metastatic renal cell carcinoma, who were refractory to chemotherapy, wherein said nivolumab regimen increased overall survival in said patients (page 1434 Figure 2B, Figure 3, page 1436 right col.). 
Third, it was noted in the Osi vs Apotex decision that a reasonable expectation of treating NSCLC in the patient receiving erlotinib therapy could not have been predicted as NSCLC treatment was highly unpredictable at the time with an over 99.5% rate of failure for drugs entering phase (II) (page 13 of decision) coupled with the fact that there was no direct evidence that erlotinib was effective at treating non-small cell lung cancer in a mammalian patient. OSI 10-K disclosure of a phase (I) safety and tolerability data discloses no data regarding erlotinib’s effect on NSCLC, nor did the other prior art disclosed. However, in the instant case, the elected invention is directed to the treatment of metastatic renal cell carcinoma, not NSCLC and there is direct clinical evidence validating the claimed anti-PD-1 monoclonal antibody nivolumab as an 
Regarding Applicant’s discussion of Novartis v. Westward, the federal circuit disclosed that there was no reasonable expectation of success to substitute the mTOR inhibitor temsirolimus for an alternative mTOR inhibitor evirolimus to effectively treat renal cell carcinoma in a subject in need. The data for temsirolimus was a small sample size and did not demonstrate a reasonable expectation of success as the phase I trial was directed at safety, not efficacy. However, in the instant case, the rejection is not based on substitution of one known agent for another to obtain predictable results, but rather combining prior art elements, according to known methods to yield predictable results as discussed above. Also, the data provided in the prior art rejection above validated the claimed nivolumab as an efficacious antineoplastic agent for treating metastatic renal cell carcinoma in human patients. 
Regarding Applicant’s contention that the combination of prior art does not provide a reasonable expectation of success as the combined prior art does not provide data on the treatment of any cancer comprising the claimed nivolumab and AMD-11070 combination, the examiner remains unpersuaded.  A reasonable and predictable expectation of success at treating metastatic renal cell carcinoma comprising administering the claimed combination logically flows from the fact that the claimed nivolumab has already been established in the prior art as effective for treating metastatic renal cell carcinoma in human patients that were refractory to chemotherapy. The question is whether one of ordinary skill in the art would select the CXCR4 antagonist X4P-001 to combine with nivolumab and expect that the addition of a 
  Regarding Applicant’s allegations of unexpected results, the stabilized disease and partial response data in Exhibit D directed to wherein the metastatic renal cell carcinoma patient treated with the claimed nivolumab and X4P-001 combination had would be allowable over the prior art. 
MPEP 716.02 discloses that the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range, In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). In the instant claims, the pending claims embrace a generic metastatic renal cell carcinoma patient population, including those who were refractory to nivolumab, as well as non-refractory patients, such as those embodied in the teaching of Motzer above. The combination of Motzer, D’Alterio, O’Boyle, Reagan-Shaw and Fearon readily predicts the treatment of metastatic renal cell carcinoma patients non-refractory to nivolumab therapy by administering the claimed combination of the CXCR4 antagonist X4P-001 and immune checkpoint inhibiting anti-PD-1 antibody nivolumab, and therefore, the unexpected results remain non-commensurate in scope with the pending claims. 
 Secondly, MPEP 716.02 (C) discloses that evidence of unexpected and expected properties must be weighed. MPEP 716.02(C) also teaches that expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof." In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967). Accordingly, when the unexpected 
While the features of an increase in CD 8+ T-cells in the tumor microenvironment and evidence of immune stimulation (serum increase in CXCL9 and CXCL10) were not disclosed by the combined prior art, these results would have naturally resulted from the administration of the overlapping amounts of nivolumab and AMD-11070 to the subject comprising metastatic renal cell carcinoma embraced in the prior art absent factual evidence to the contrary. A synergistic relationship between AMD-11070 and an immune checkpoint inhibiting anti PD-1 agent on the treatment of cancer was already established in the prior art of Fearon (claims 45-49). Based on this teaching, a skilled artisan would expect that the combining AMD-11070 to the anti-PD-1 immune checkpoint inhibitor nivolumab regimen of Motzer would yield a synergistic effect on treating the cancer. Applicant has not rebutted this finding with objective evidence that alternative agents within the immune checkpoint inhibiting genus are not synergistic with AMD-11070 for the treatment of cancer. Nor has Applicant demonstrated that the unexpected results are specific to therapeutically effective amounts or dosing frequencies of the anti-PD-1 agent and AMD-11070, which are not explicitly taught in the synergistic regimen of Fearon. Such data demonstrating a non-synergistic relationship between the AMD-11070 and alternative species in the immune checkpoint inhibiting genus would demonstrate unpredictability regarding a synergistic relationship between the genus of anti-PD-1 agents with AMD-11070 on the treatment of cancer. 
As Applicant has not rebutted the claimed synergism of AMD-11070 with the genus of immune checkpoint inhibitors for the treatment of cancer with objective evidence that alternative agents within the immune checkpoint inhibiting genus are not synergistic with AMD-11070 for the treatment of cancer, nor provided objective evidence that the unexpected results are specific to therapeutically effective amounts or dosing frequencies of anti-PD-1 agent and AMD-11070 that are not explicitly embraced within the synergistic regimen embraced by Fearon, the evidence of unexpected properties is not be sufficient to rebut the evidence of obviousness, and therefore the rejection is maintained.   

 Claims 11-12, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over the combination Motzer (J. Clin. Oncology Vol. 33 pages 1430-1437 published 2014), D’Alterio (Cell Cycle Vol. 9 page 4492-4500 (2010), O’Boyle (British Journal of Cancer Vol. 108 pages 1634-1640. Published 2013), Reagan-Shaw et al (FASEBJ Vol. 22 pages 659-661. Published 2007) and Fearon (US2015/0352208 published 12/10/2015) as applied to claims 1-10, 20-22, 24-27 in view of Pfleger et al (WO2012/094703 published 07/19/2012), Talwar et al (WO2011/147026 published 12/1/2011) and Langan et al (Journal of Cancer Vol. 3 pages 184-190, published 2012). 
As disclosed above, the combination of Motzer, D’Alterio, O’Boyle, Reagan-Shaw and Fearon render obvious method of treating metastatic renal cell carcinoma in a subject comprising administering a combination of the immune checkpoint inhibiting anti-PD1 antibody nivolumab in combination with the CXCR4 inhibitor AMD-11070. The combination of Motzer, D’Alterio, O’Boyle, Reagan-Shaw and Fearon teach that oral 
 However, the combination of Motzer, D’Alterio, O’Boyle, Reagan-Shaw and Fearon does not specifically teach the amounts of the active agent, microcrystalline cellulose, dibasic calcium phosphate, croscarmellose sodium, sodium lauryl sulfate in the oral formulation comprising AMD-11070. Additionally, the combination of Motzer, D’Alterio, O’Boyle, Reagan-Shaw and Fearon does not teach sodium stearyl fumarate or colloidal silicon dioxide in the oral formulation, nor in the claimed amounts. 
Pfleger et al (WO2012/094703 published 07/19/2012) teaches oral formulations of tablets or capsules comprising a combination of a chemokine receptor pathway inhibitor and an angiotensin inhibitor (abstract, page 32-36). The claimed CXCR4 inhibitor AMD-11070 is taught as a suitable chemokine receptor pathway inhibitor for the oral formulation while telmisartan is taught as a suitable angiotensin inhibitor for the oral formulation (pages 19-20, page 24). Pfleger teaches that the combination of the 
Talwar et al (WO2011/147/026 published 12/1/2011) teaches preparation of orally formulated capsules and tablets comprising telmisartan with multiple ingredients in a stable formulation (abstract, page 5). Talwar teaches that said formulation comprises diluents, binders, lubricants, disintegrants and glidants/anti-adherants (page 8). Diluents include dibasic calcium phosphate, microcrystalline cellulose and mixtures thereof (page 9). Lubricants include the claimed sodium stearyl fumarate, while disintegrants include croscarmellose sodium and anti-adherants/glidants include the claimed colloidal silicon dioxide (page 9). Talwar exemplifies a tablet or capsule comprising 1.4% wt. colloidal silicone dioxide, 47% wt. microcrystalline cellulose, 14% wt. dibasic calcium phosphate, 7% wt. croscarmellose sodium, 0.75% wt. lubricant (page 19).  
 Therefore, one of ordinary skill in the art at the time of the invention would have found it prima facie obvious to formulate the renal cancer treating claimed CXCR4 antagonist AMD-11070/X4P-001 in the combination of AMD-11070 and immune checkpoint inhibiting anti-PD-1 antibody nivolumab of Motzer, D’Alterio, O’Boyle, Reagan-Shaw and Fearon, in an oral capsule/tablet formulation comprising microcrystalline cellulose, dibasic calcium phosphate, croscarmellose sodium, sodium lauryl sulfate in view of Fearon, as said fillers/binders/disintegrants/surfactants and 
Secondly, one of ordinary skill in the art would have found it prima facie obvious to utilize microcrystalline in 20-25% wt., dibasic calcium phosphate in 35% wt., croscarmellose sodium in 5-10% wt., the lubricant sodium stearyl fumarate in 0.5-2% wt., the anti-adherant/glidants colloidal silicone dioxide in 0.01-1% wt., and surfactant/wetting agent sodium lauryl sulfate in 0.1-1%wt in order to formulate the oral capsule/tablet comprising AMD-11070 in view of the combination of Pfleger and Talwar as said amounts of the diluents, binders, lubricants, disintegrants and glidants/anti-adherants were taught in the prior art as being suitable to formulate oral capsule compositions that can include the CXCR4 AMD-11070 in combination with the angiotensin inhibitor telmisartan, which in turn raises the reasonable expectation of success.  
It is noted that the combination of Motzer, Fearon, Pfleger and Talwar do not specifically teach wherein microcrystalline in present in 20-25% wt., dibasic calcium phosphate is present in 30-35% wt., croscarmellose sodium in present in 5-10% wt. or the active agent is present in 30-40 % wt. of the oral composition. However, it is considered well within the capabilities of one of ordinary skill in the art to optimize the amount of the active agent and each excipient in the oral formulation comprising AMD-11070. The amount of AMD-11070 and binders microcrystalline cellulose and dibasic calcium phosphate in the oral composition are result effective parameters that will affect the physical properties of the final composition. The amount of each of the aforementioned components is clearly a results effective parameter that a person of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) “[W]here the general conditions of the claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").
 Lastly, while the combination of Motzer, Fearon, Pfleger and Talwar teach that the combination of the CXCR4 antagonist AMD-11070 in combination with the immune checkpoint inhibiting anti-PD-1 antibody nivolumab is effective for treating metastatic renal cell carcinoma, the combined prior art is silent on the use of said combination on a patient who comprises resectable metastatic melanoma (claim 17), and wherein the patient has undergone surgery for removal or some or all of the metastatic renal cell carcinoma (claim 18). As Langan et al (Journal of Cancer Vol. 3 pages 184-190, published 2012) teaches that RCC patients with resectable metastases in the liver have longer survival rates when compared to unresectable mRCC (page 189 left-right columns, page 190, left col.). Langan supports the argument that surgery in combination with chemotherapy may be a suitable approach for improved outcomes (page 189 left-. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Motzer (J. Clin. Oncology Vol. 33 pages 1430-1437 published 2014), D’Alterio (Cell Cycle Vol. 9 pages 4492-4500. Published 2010), O’Boyle (British Journal of Cancer Vol. 108 pages 1634-1640. Published 2013), Reagan-Shaw et al (FASEBJ Vol. 22 pages 659-661. Published 2007), Fearon (US2015/0352208 published 12/10/2015), Pfleger et al (WO2012/094703 published 07/19/2012), Talwar et al (WO2011/147026 published 12/1/2011) and Langan et al (Journal of Cancer Vol. 3 pages 184-190, published 2012) as applied to claims 1-12, 17-18, 20-22 and 24-27 above,  in view of Stone et al (Antimicrobial Agents and Chemotherapy Vol. 51 pages 2351-2358 published 2007).
 As disclosed above, the combination of Motzer, D’Alterio, O’Boyle, Reagan-Shaw, Fearon, Pfleger, Talwar and Langan teach the administration of the immune checkpoint inhibitor anti-PD-1 antibody nivolumab in combination with the CXCR4 antagonist AMD-11070 for the treatment of metastatic renal cell carcinoma, wherein the CXCR4 antagonist is formulated in an oral capsule dosage form further comprising the claimed fillers, binders, disintegrants, surfactants, glidants, lubricants of microcrystalline cellulose, dibasic calcium phosphate, croscarmellose sodium, sodium stearyl fumerate, 
However, the prior art combination does not specifically teach wherein AMD-11070 comprises 100 mg in the oral capsule. 
Stone et al (Antimicrobial Agents and Chemotherapy Vol. 51 pages 2351-2358 published 2007) teaches AMD-11070 in 100 mg doses  are safe and effective for oral administration (abstract, page 2352, left col. materials and methods, page 2353 let col.).
Therefore, one of ordinary skill in the art prior to the time of the invention would have found it prima facie obvious to formulate the CXCR4 antagonists AMD-11070 in the regimen of Motzer, D’Alterio, O’Boyle, Reagan-Shaw, Fearon, Pfleger, Talwar and Langan in an oral capsule formulation comprising a dose of 100 mg in view of Stone. MPEP 2143 provides rationale for a conclusion on obviousness including (A): Combining prior art elements according to known methods to yield predictable results. 
In the instant case, doses of 100 mg AMD-11070 were taught in the prior art to be a safe and effective dose for oral administration. Accordingly, one of ordinary skill in the art would have predicted that administration of the CXCR4 antagonist AMD-11070 in the combinatorial regimen of Motzer, D’Alterio, O’Boyle, Reagan-Shaw, Fearon, Pfleger, Talwar and Langan, in an oral capsule dose of 100 mg would have been a safe and effective regimen to administer to the neoplastic patient. 
Applicant argues that the combination Motzer and Fearon fail to teach the instantly claimed methodology and that the combination of Pfleger, Talwar and Langan fail to cure the deficiencies of the combination Motzer and Fearon. Applicant further asserts that the combination of Stone fails to cure the deficiencies of Motzer, Fearon Pfleger, Talwar and Langan as applied to claim 13. 
Response to Arguments
Applicant’s arguments pertaining to the combination of Motzer, and Fearon and the rejection of claims 1-10, 20-22, 24, 26 have been addressed above. As Applicant has not specifically pointed out the deficiencies in regards to Pfleger, Talwar, Langan, or the deficiency of Stone, the rejections of record are maintained for the reasons above.  
   
 Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

 Claims 1, 11-13, 17-18, 24 and 26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5-6 and 11-12  of US Patent 10,953,003 in view of Fearon et al (US2015/0352208 published 12/10/2015) D’Alterio (Cell Cycle Vol. 9 pages 4492-4500. Published 2010), O’Boyle (British Journal of Cancer Vol. 108 pages 1634-1640. Published 2013), and Motzer et al (J. Clin. Oncology Vol. 33 pages 1430-1437 published 2014). 
 The referenced US Patent and the instant application are claiming a common subject matter comprising X4P-001 in a unit dosage form comprising 30-40% wt. X4P-001, 20-25% microcrystalline cellulose, 30-35% wt. dibasic calcium phosphate dehydrate, 5-10% wt. croscarmellose sodium, 0.5-2% wt. sodium stearyl fumarate, 0.1-1.0% wt. colloidal silicon dioxide and 0.1-1.0%wt. sodium lauryl sulfate, wherein X4P-001 is present in about 100 mg to 1200 mg, and is present in a capsule. For double patenting of previously disclosed, but newly claimed utility, please see Sun Pharmaceutical Industries v. Eli Lilly and Co., 611 F.3d 1381, 1389 (2010). While claims 1-2, 5-6 and 11-12  of US Patent 10,953,003 do not specifically claim the utility of the claimed X4P-001 unit dosage form, specifically for the treatment of metastatic renal cell cancer, or its combination with an immune checkpoint inhibitor, the court in In Sun Pharmaceutical Industries v. Eli Lilly and Co., 611 F.3d 1381, 1389 (2010), states that “[W]e have held, however that there are “certain instances” where the specification of an earlier patent may be used in the obvious-type double patenting analysis. In re BaselI, 547, F.3d at 1378. Specifically, the specification’s disclosure may be used to determine whether the claim “merely defines an obvious variation of what is earlier disclosed and claimed”, “to learn the meaning of claim terms” and to “interpret the coverage of a claim” (page 12)... and that “[t]here is nothing that prevents us from looking to the specification to determine the proper scope of the claims. Thus, we have expressly held that, when a patent claims a compound, a court performing obvious-type double patenting analysis should examine the specification to ascertain the coverage of the claim." (page 12). Furthermore, the court expounds that a [p]erson of ordinary skill in the art is deemed to read all the claim term and not only in context of the particular claim in which the ICU Med., Inc v. Alaris Med Sys., Inc., 558, F.3d 1368, 1374 (Fed. Cir 2009) and (page 14 of the opinion). In the instant case, paragraph [0030] of the specification and Figures 1-11 demonstrate the capacity of the claimed unit dosage form to treat cancer, specifically renal cell carcinoma, which is the subject matter of instant claims. 
However, claims 1-2, 5-6 and 11-12 of US Patent 10,953,003 do not specifically teach the combination of an immune checkpoint inhibitor to the X4P-001 dosage form, specifically the anti-PD-1 antibody nivolumab in order to arrive at the claimed methodology, nor for the use of metastatic renal cell carcinoma. 
Fearon claims the method of treating cancer in a subject comprising administering AMD-11070 in combination with an immune checkpoint inhibitor, wherein the immune checkpoint inhibitor is a PD-1 antagonist or a PD-L1 antagonist or PD-1 antibody (claims 45-49). As evidenced by CAS Registry Database above, the aforementioned AMD-11070 corresponds to the instantly claimed X4P-001. In the instant case, the claimed combination comprising the CXCR4 antagonist AMD-11070 and an immune checkpoint inhibitor is one of seven possible combinations disclosed that are claimed to be effective at treating cancer in a subject in need (claims 45-46).  Fearon teaches that treating renal carcinoma is encompassed within said combinatorial regimen. Fearon also teaches treating metastatic nodules of the primary tumor with the claimed composition ([0014], [0082], and [0132]). Fearon teaches a synergism of the CXCR4 antagonist AMD-11070 with the immune checkpoint inhibiting anti-PD1 antagonist/antibody for the treatment of cancer (claims 45-49).
And while Fearon does not specifically teach wherein the immune checkpoint inhibiting anti-PD-1 antibody is nivolumab, Motzer teaches treatment of metastatic renal cell carcinoma in patients who were previously treated with chemotherapy comprising administering doses of the anti-PD-1 antibody nivolumab in doses of 2 mg/kg to 10 mg/kg (abstract, page 1431, right col, page 1436 right col). Motzer teaches that said doses of nivolumab were safe and effective at treating renal carcinoma and that said doses increased overall survival of patients (page 1434, Figure 2B, Figure 3, page 1436, right col.). 
Regarding the limitation of the use of the claimed combination of the CXCR4 antagonist AMD-11070 with the immune checkpoint inhibiting anti-PD1 antagonist/antibody for the treatment of metastatic renal cell carcinoma, D’Alterio teaches that the CXCR4 receptor is involved in the metastatic process of renal cell carcinoma and is a predictor of worse prognosis in renal cell carcinoma (page 4495 right col., page 4496 left col., Table 5). D’Alterio teaches inhibiting metastatic activity in mRCC by targeting CXCR4 in mRCC, wherein administration of the CXCR4 antagonist AMD3100 effectively inhibits metastatic growth of SN12C, A498 and CAKI-1 renal cell carcinoma (page 4494 right col., Figure 1C).  
It is further noted that O’Boyle teaches that the CXCR4 antagonist AMD3100 is unsuitable for the use in human trials due to a poor pharmacokinetic profile and suggest the use of the claimed AMD11070 (page 1637 right col.) O’Boyle teaches that AMD11070 is an orally bioavailable antagonist of CXCR4 and able to achieve plasma concentrations of 6.6 M, which is shown to be an effective dose at inhibiting metastatic activity while being non-toxic (page 1638, Figures 4-6). O’Boyle teaches that the data 
 Therefore, one of ordinary skill in the art at the time of the instant invention would have found it prima facie obvious to combine the teachings of claims 1-2, 5-6 and 11-12 of US Patent 10,953,003, Fearon, D’Alterio, O’Boyle and Motzer in order to arrive at the methodology of instant claims 1, 11-13, 17-18, 24 and 26 of the instant application. 
Motivation to combine an immune checkpoint inhibitor to the AMD-11070 formulation of claims 1-2, 5-6 and 11-12 of US Patent 10,953,003 flows logically from the fact that it was known in the art that there is a synergistic interaction between said anti-PD-1 immune checkpoint inhibiting antibodies with AMD-11070 for the treatment of cancer (Fearon). Motivation to select nivolumab as the species of anti-PD-1 immune checkpoint inhibiting antibodies to formulate with AMD-11070 flows logically from the fact that both agents were recognized in the prior art as being effective for treating renal cell carcinoma and its metastases.
Motivation to use said combination of CXCR4 antagonist AMD-11070 (X4P-001) with an anti-PD-1 antibody for the treatment of metastatic renal cell carcinoma logically flows from the combination of D’Alterio and O’Boyle wherein CXCR4 antagonists were known in the art at treating metastatic renal cell carcinoma in patients, and that that AMD11070 is an orally bioavailable antagonist of CXCR4 and able to achieve plasma concentrations of 6.6 M, which is shown to be an effective dose at inhibiting metastatic activity while being non-toxic. In view of the combined prior art above, a skilled artisan 
In response to the rejection of record, Applicant asserts that the pending claims are not obvious variants of claims 1-2, 5-6 and 11-12 of US Patent 10,953,003 for the same reasons applied in the 35 USC 103 rejection above. 
 
Response to Arguments
Applicant’s arguments, filed 12/28/2020 are acknowledged and for the same reasons embraced within the combined prior art applied in the 35 USC 103 rejection above, the rejection is maintained.	 
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE W KOSTURKO whose telephone number is (571)270-5903.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



GEORGE W. KOSTURKO
Examiner
Art Unit 1628



/THEODORE R. HOWELL/Primary Examiner, Art Unit 1628